DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 84 is defined as an uphole facing drop plug seat surface and 128 is defined as a downhole facing restriction surface.  However, in at least Figs. 29-32, reference numbers 84 and128 appear to be pointing to essentially the same thing which would be facing the same direction, yet one is defined as facing uphole and the other as downhole.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 188 and 212.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claims 1, 6, 7, 13, 16, 19 and 22 are objected to because of the following informalities: claim 1 would be clearer if it were amended to recite:
-- 1. (Currently Amended) A downhole valve comprising:
an outer housing defining an interior bore; and
an inner mandrel mounted in the interior bore, the inner mandrel defining an interior passageway between an uphole end and a downhole end of the inner mandrel, the inner mandrel defining an uphole facing drop plug seat surface encircling the interior passageway;
wherein the inner mandrel comprises dissolvable material.--
Claims 6, 7, 13, 16, 19 and 22 all recite “any one of” in the preamble, which should likely be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 7-9, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the rate of dissolution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Consequently, claims 8 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claim 7.
Claim 15 recites “the dissolvable material is in fluid communication with the outer wall surface portion.”  This is unclear since the inner mandrel 41 is made of the dissolvable material 216 and the outer wall surface portion 184 is on the inner mandrel.  Therefore, the outer wall surface portion is also made of the dissolvable material.  So, it is unclear how a port 186 would put the material of the outer wall surface portion in contact with itself.
Claim 18 recites the limitation "the formation" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 472,972 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation required by the present claims are already required by the patented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 7,726,406 B2).
Referring to claim 1: Xu teaches downhole valve (FIG. 2) comprising:
an outer housing 15 defining an interior bore;
an inner mandrel 20, 24 mounted in the interior bore, the inner mandrel defining an interior passageway between an uphole end and a downhole end of the inner mandrel, the inner mandrel defining an uphole facing drop plug seat surface encircling the interior passageway (column 9, lines 6-14); and
in which the inner mandrel comprises dissolvable material 24.
Referring to claims 2 and 3: Xu teaches the inner mandrel comprises a protective coating 21 covering the dissolvable material, the protective coating is removable on exposure to contact with a downhole drop plug or contact with an abrasive (column 7, lines 22-23).
Referring to claim 4: Xu teaches the uphole facing drop plug seat surface is inherently formed with an abrasion and contact resistant material (in order to function).
Referring to claim 13: Xu teaches the inner mandrel has a first position (FIG. 2) where the inner mandrel is actuatable by a drop plug to shift to a second position (column 9, lines 6-14) where the dissolvable material 24 becomes exposed to one or more of wellbore fluids and fluids within the interior passageway.
Referring to claim 16: Xu teaches the downhole valve is actuatable to open a port 27, 28 to an exterior surface of the outer housing.
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al. (US 2012/0073819 A1) (“Richard”).
Referring to claim 17: Richard teaches a method comprising:
pumping a drop plug (unlabeled in FIGs. 4A and 4B) down a well into an interior bore of a downhole valve to close the downhole valve; and
degrading a dissolvable portion 118 of the downhole valve by exposing the dissolvable portion to wellbore fluids or fluids within the interior bore.
Referring to claim 18: Richard teaches, when the downhole valve is closed by the drop plug;
pressurizing fluid in the well to an extent sufficient to open a port to an exterior of the downhole valve; and

Referring to claims 19 and 20: Richard teaches the downhole valve has a protective coating cover the dissolvable material and pumping an abrasive into contact with the downhole valve to remove the protective coating [0034].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, alone.
Referring to claim 5: Xu does not specifically teach the abrasion and contact resistant material comprises steel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material taught by Xu to be steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 6: While Xu teaches certain materials are present as a liner (column 7, lines 30-31), Xu does not specifically teach the abrasion and contact resistant material is present as a liner positioned within the interior passageway.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Referring to claim 7: Xu teaches the dissolvable material comprises a first metal that dissolves (column 7, lines 42-49) and the protective coating comprises a second material that is in electrical contact with the dissolvable material, and that accelerates the rate of dissolution of the dissolvable material when the protective coating is dissolved.  Xu does not specifically teach the dissolvable material comprises a first metal that dissolves in the presence of an electrolyte; and the protective coating comprises a second metal that is in electrical contact with the dissolvable material, and that accelerates the rate of dissolution of the dissolvable material when the dissolvable material and protective coating are exposed to the electrolyte.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dissolvable material to comprise a first metal that dissolves in the presence of an electrolyte and the protective coating to comprise a second metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 8: Xu does not specifically teach the protective coating is electroplated to the dissolvable material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment between the protective coating and the dissolvable material taught by 
Referring to claim 9: Xu does not specifically teach the protective coating comprises copper, nickel, or silver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective coating taught by Xu to comprise copper, nickel, or silver since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 10-12: Xu does not specifically teach the protective coating comprises a non-metal, comprising a polymeric material comprising polytetrafluoroethylene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective coating taught by Xu to comprise polytetrafluoroethylene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richard, alone.
Referring to claim 21: Richard does not specifically teach the abrasive is pumped prior to pumping the drop plug down the well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order in which the abrasive and the drop plug are pumped down the well 
Referring to claim 22: Richard does not specifically teach forming the downhole valve by electroplating the protective coating over the dissolvable material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment between the protective coating and the dissolvable material taught by Xu to be electroplating since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


 11 February 2021